Title: From George Washington to The States, 14 April 1783
From: Washington, George
To: The States


                        
                            Sir
                            Head Quarters April 14th 1783
                        
                        Previous to the disbanding the Army, an event, which it is to be wished, may take place with as much ease and
                            satisfaction as circumstances will admit, Congress have directed that a compleat settlement & liquidation of all
                            their Accounts shall be made, To effect this the Pay Master Genl is arrived, with full Instructions to enter immediately
                            upon the settlement, and to compleat it as soon as possible, In performing this duty, he informs me that recourse must be
                            had to the several States, for their Accounts (if they have any) against their respective Lines, This requisition probably
                            may have been, or will be, made by Mr Morris, but as I consider it of the utmost Importance both for the ease &
                            quiet of the Army, as well as in point Oconomy to the Public, that this business should be effected with all the dispatch
                            that it is possible to give it, I have procured from the Pay Master Genl, the inclosed minutes of what he judges necessary
                            to obtain from the States, as part of the ground of his settlement; which I take the liberty to transmit to your
                            Excellency, with my most earnest request, that you will be pleased to give directions that the earliest attention may be
                            given to forward, without the least delay, to Mr Pierce, the Pay Master Genl, whatever Information, Accounts or papers,
                            shall on examination of his Minutes, be found necessary, together with any other papers or documents which may be thought
                            proper from your State to effect the settlement purposed.
                        I have taken this liberty the rather, as it is judged, that, on supposition of the utmost dispatch in the
                            States, the greatest delay compleating this very important settlement, will most probably arise from the time necessary to
                            obtain their accounts. I have the honor to be Your Excellency’s Most Obedient Servt
                        
                            Go: Washington 
                        
                    